MEMORANDUM **
Armando Lucachin Hernandez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Hernandez’s motion to reconsider because the motion failed to identify any error of law or fact in the BIA’s April 5, 2006 order denying his motion to reopen. See 8 C.F.R. § 1003.2(b)(1).
To the extent Hernandez challenges the BIA’s February 3, 2006 order dismissing his underlying appeal or the BIA’s April 5, 2006 order, we lack jurisdiction because this petition for review is not timely as to those orders. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir .2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.